Title: To James Madison from Paul Hamilton, 17 April 1811
From: Hamilton, Paul
To: Madison, James


Sir
Navy Departt April 17th. 1811
The Accountant of the Navy has requested me to transmit to you the accompanying papers, which are intended to vindicate him from the Charges alledged against him in the Memorial of Mr. Hanson. An actual inspection of the Documents in the Office of Mr. Turner, which I made immediately after you left the Memorial of Mr. Hanson with me, authorizes me to say that, the Memorialist is altogether in error. I have only to add that, if Mr. Hanson had pursued the proper course you would not have been troubled; and that his business could have been closed without the necessity of a Complaint. I have the honor to be, Sir, with great respect & attachment yrs.
Paul Hamilton
